Citation Nr: 0330882	
Decision Date: 11/07/03    Archive Date: 11/17/03

DOCKET NO.  02- 07 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral lower leg 
edema with pain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and E.M.


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION


The veteran served on active duty from June 1977 until 
August 1980.

This case comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from an October 2001 
rating decision of the VA Regional Office (RO) in Winston-
Salem, North Carolina, that denied service connection for 
bilateral pain and swelling of the ankles.  The veteran 
disagreed with this determination in a notice of 
disagreement received in February 2001.

The veteran was afforded a personal hearing in June 2003 
before the undersigned Member of the Board sitting at 
Washington, DC; the transcript of which is of record.

A review of the record reflects that in correspondence to 
the RO dated in August 1991, the veteran sought to appeal a 
denial of educational benefits.  It does not appear that 
this matter was addressed.  It is therefore referred to the 
RO for appropriate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for disposition of the 
veteran's appeal has been obtained by the RO.

2.  The veteran was shown to have chronic pain and swelling 
of the lower extremities in service which he stated 
continued thereafter.

3.  There is competent clinical evidence of record which 
supports a relationship between the pain and swelling of the 
veteran's lower extremities in service and current lower leg 
symptomatology.


CONCLUSION OF LAW

Bilateral lower extremity edema with pain was incurred in 
service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he was treated for chronic lower 
leg pain and swelling in service which has continued to date 
for which service connection should be granted.  

Initial Matters: Duty to Assist

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003)).  The Act and implementing regulations essentially 
eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a) (West 2002); 66 Fed. Reg. 45,620 (Aug. 
29, 2001 (codified as amended at 38 C.F.R. § 3.102).  They 
also include an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. 
§ 3.159(b) (2003)).  In addition, they define the obligation 
of VA with respect to its duty to assist the claimant in 
obtaining evidence.  38 U.S.C.A. § 5103A (West 2002); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. 
§ 3.159(c) (2003)). 

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, as well as the 
Board's favorable disposition of the issue on appeal, it is 
found that the new legal authority does not prevent the 
Board from rendering a decision on this issue, as all 
notification and development action needed to fairly 
adjudicate the claim has been accomplished.  In addition, 
this decision is a complete grant of the benefit sought on 
appeal, and therefore cannot be deemed to violate the 
appellant's right to due process of law.

Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by 
peacetime service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003). 

Service connection requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).



Factual background

The service medical records reflect that upon examination in 
December 1976 for enlistment into service, the veteran's 
lower extremities were evaluated as normal and no defects 
were noted.  In November 1977, he was seen for swelling and 
pain of the left lower extremity.  It was recorded that 
there had been a history of painful swelling of both feet 
since boot camp, but that the symptoms on the right had 
resolved.  The appellant underwent extensive diagnostic 
work-up and was prescribed medication.  He returned in 
January 1978 where it was noted that there had been no 
improvement in his symptoms.  He was seen in the surgery 
clinic in April 1978 with a provisional diagnosis of 
lymphedema.  It was recorded that there was no history of 
trauma.  Assessments of unilateral foot/ankle edema and 
question of lymphatic obstruction were rendered.  The 
veteran was referred for orthopedic consultation where an 
assessment of lymphstasis of unknown etiology was noted.  He 
was afforded rheumatology clinic consultation that same day 
where it was recorded that there had been a six-month 
history of left foot/ankle swelling.  It was reported that 
there was no joint disease on X-ray or toxic metal exposure 
and that a rheumatoid factor test was negative.  An 
impression of monoarticular synovitis was rendered and 
further diagnostic testing was prescribed.  An X-ray of the 
left and ankle and foot in April 1978 showed soft tissue 
swelling but no bony abnormality.

A May 1978 service medical entry indicated that chronic left 
ankle swelling remained unchanged with an assessment of 
lymphedema.  Subsequently in May 1978, it was noted that he 
had developed bilateral pedal edema, the left greater than 
the right.  The veteran was admitted for observation of 
ankle swelling in June 1978 and stated that he had never had 
previous pretibial swelling.  It was related that 
rheumatology and orthopedics had never come up with a 
physiologic explanation for his symptoms.  The current 
physical examination was unremarkable except for pitting 
edema of the both ankles and feet.  

The record indicates that the veteran's swelling rapidly 
disappeared by the second hospital day and that his legs 
became completely nontender and without swelling during 
which time he was observed ambulating about.  It was the 
opinion of the orthopedic surgeon and the rheumatologist 
that there was no organic basis for his symptoms and that 
the most likely explanation was iatrogenic.  It was noted 
that when confronted, the veteran denied self-induced trauma 
or compression in initiating the problem.  The discharge 
diagnoses included well-circumscribed edema of the right and 
left ankles and feet.  The veteran was pronounced fit for 
duty on no medication and returned to his command.  It was 
commented that although there was no proof of his causing 
his problem, this remained a strong likelihood.  It was not 
felt that he had a continuing condition resulting in 
recurrent edema of the lower extremities.  

The veteran was evaluated in the internal medicine clinic in 
October 1978 for recurrent edema of both ankles and feet 
accompanied by erythema and pain.  He was placed in a short-
leg cast.  The record reflects that he was evaluated on 
several occasions in November 1978 for pitting edema, 
including pain with walking and climbing.  Impressions of 
idiopathic ankle edema and lymphedema were rendered.  In 
June 1980, the veteran was noted to have presented again for 
swollen ankles.  It was recorded that he had been seen 
numerous times for swelling of the ankles, and had been 
evaluated extensively over the last few years for such 
symptoms.  It was reported that the diagnoses had varied, 
but that all laboratory tests and X-rays had been 
unremarkable, and that he had been casted with no results.  
Examination disclosed 1+ pitting edema of both ankles.  The 
feet were not flat and no joint instability was detected.  
An assessment of apparent mild venous insufficiency was 
rendered.  Ace wraps were prescribed.  In July 1980, the 
veteran was seen for a swollen left ankle after accidentally 
dropping a 15-20 pound weight on it.  He appeared to have 
difficulty walking.  No abnormality was noted on X-ray.  
Upon follow-up in August 1980, he complained of tenderness 
of the left ankle after trauma injury.  Examination revealed 
1-2+ swelling of both ankles with pain on manipulation in 
all directions.  An assessment of idiopathic edema was 
rendered.  

A claim for service connection for swelling of the ankle and 
calves with pain was received in October 2000.  The veteran 
was afforded VA examinations in August 2001, whereupon 
evaluation of the feet, there was 4+ pitting edema on the 
dorsum down to where his shoes prevented swelling.  Movement 
of the feet and feeling were reported to be normal.  A 
diagnosis of severe swelling of the feet, bilaterally, 
equally, of unknown etiology was rendered.  Upon VA joints 
examination that same day, the veteran related that he had 
been on board ship in the Navy for only six months when his 
legs began to swell.  He said that if he slept all night, 
most of the swelling would go down, but that within 20 
minutes to one hour after getting up and walking around, the 
swelling came back.  He said that he had tried elastic hose, 
bandages, and other things to keep the swelling down, but 
that such measures only produced severe pain in the legs, 
ankles and feet.  He related that as long as he wore tight 
shoes, it prevented the swelling of his feet, but that the 
ankles swelled, and that even the socks he wore made a deep 
imprint around the legs.  

The veteran was reported to have stated that he had never 
been treated for his swelling.  He related that his feet 
felt as though he had arthritis because they became very 
painful, especially with weather changes.  The veteran 
stated that he had never told an employer that he had such 
problems, but that 30 to 40 percent of his productivity was 
lost because of his need to rest.  It was noted that he 
currently worked at the Army post store where he replenished 
shelves.  

Upon physical examination, pertinent findings included trace 
swelling on top of the feet after he took off his shoes.  It 
was observed that there was 4++ pitting swelling which was 
greatest in the ankle and the foot.  It was reported that 1+ 
pitting edema began exactly 6.5 inches from the center of 
the patella down the leg area.  The posterior tibial pulses 
could not be palpated due to swelling.  It was noted that no 
one had ever been able to diagnose the etiology of the 
swelling, and that such symptoms had been there since he was 
in the Navy.  Diagnostic studies were ordered.  Following 
examination, an opinion was rendered that "to the best of 
our knowledge, this is the same swelling that he [the 
veteran] had in service.  It still has not been diagnosed 
and is still present."  Diagnoses of lucent or cystic lesion 
in the talus medially, and heel spurs, bilaterally were also 
rendered.  Photographs were taken of the veteran's lower 
extremities which revealed substantial swelling.

The appellant presented testimony upon personal hearing on 
appeal in June 2003 to the effect that he did not have any 
problem with his lower extremities prior to 1977.  He stated 
that he continued to have the same symptoms after service, 
but did not seek medical treatment and just lived with the 
problem, as no one seemed to know what caused it or knew 
what to do about it.  Pictures were supplied showing 
significant swelling of both lower extremities.  


Legal Analysis

The evidence in this instance reflects that the appellant 
sought continuing treatment for complaints of swelling with 
pain of the lower extremities, including the ankles and 
feet, within months after his entry onto active duty.  Such 
symptoms were variously characterized as edema, lymphedema, 
lymphstasis, lymphatic obstruction, mild venous 
insufficiency, monoarticular synovitis, etc.  The record 
reflects that despite extensive diagnostic work-up and 
hospitalization for observation, no definitive diagnosis was 
pinpointed for his symptoms, although they persisted over 
the years, and resolved, temporarily, only with rest.  It is 
observed that while the post service record is silent for 
further treatment, the veteran testified in June 2003 that 
he continued to experience similar symptomatology in the 
years after discharge from active duty.  Following VA joints 
examination in August 2001, wherein the medical record was 
reviewed, the examiner rendered an opinion that the swelling 
of the lower extremities was the same that the veteran had 
in service although an etiology was not known and the 
condition was still not diagnosed.

It is the province of trained health care providers to enter 
conclusions which require medical expertise, such as 
opinions as to diagnosis and causation, Jones v. Brown, 7 
Vet. App. 134, 137 (1994).  The Board observes that there is 
competent medical evidence of record in the form of a VA 
opinion which unequivocally finds that current lower 
extremity symptoms are the same as those experienced by the 
veteran in service.  Although there has been no definitive 
etiology to which swelling with pain of the lower 
extremities has been satisfactorily attributed, it is shown 
that the veteran clearly has a chronic and observable 
pathologic process of the ankles and feet which appears to 
have first become evident in service.  Under the 
circumstances, the Board finds that the veteran's testimony 
as to continuity of symptomatology is credible and 
probative.  The Board thus resolves any benefit of the doubt 
in favor of the veteran by finding that chronic bilateral 
swelling of the lower extremities with pain is of service 
onset, and is a disability for VA compensation and pension 
purposes, analogous to lymphedema, and ratable as post-
phlebitic syndrome under 38 C.F.R. Part 4, Diagnostic Code 
7121.  Service connection is granted.


ORDER

Service connection for bilateral lower extremity edema with 
pain is granted.  



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in 
your case, then a "Remand" section follows the "Order."  However, you 
cannot appeal an issue remanded to the local VA office because a remand is 
not a final decision. The advice below on how to appeal a claim applies 
only to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to 
do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with the 
Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion 
to vacate, or a motion for revision based on clear and unmistakable error 
with the Board, or a claim to reopen at the local VA office.  None of 
these things is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of Appeal with the 
Court and a motion with the Board at the same time, this may delay your 
case because of jurisdictional conflicts. If you file a Notice of Appeal 
with the Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first page 
of this decision) to file a Notice of Appeal with the United States Court 
of Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 
120 days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to Court is filed on 
time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any 
other VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of 
fact or law in this decision, or stating that new and material military 
service records have been discovered that apply to your appeal. If the BVA 
has decided more than one issue, be sure to tell us which issue(s) you 
want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also 
plan to appeal this decision to the Court, you must file your motion 
within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating 
why you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the 
Board places no time limit on filing a motion to vacate, and you can do 
this at any time. However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the basis of 
clear and unmistakable error? You can file a motion asking that the Board 
revise this decision if you believe that the decision is based on "clear 
and unmistakable error" (CUE).  Send this motion to the address above for 
the Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to 
reopen your claim.  However, to be successful in reopening your claim, you 
must submit new and material evidence to that office. See 38 C.F.R. 
3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to 
the Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have 
indicated their availability to represent appellants.  This information is 
also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent 
within 1 year of a final BVA decision, then the attorney or agent is 
allowed to charge you a fee for representing you before VA in most 
situations.  An attorney can also charge you for representing you before 
the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



